Exhibit 10.41

RESIGNATION AND RELEASE AGREEMENT

This Resignation and Release Agreement (the “Agreement”) is made between Colin
Stewart (“Executive”) and Amarin Corporation plc (the “Company,” together with
Executive, the “Parties”).

WHEREAS, the Parties entered into a letter agreement dated August 16, 2010 (the
“Offer Letter”);

WHEREAS, Executive resigned from his employment effective November 10, 2010 for
personal reasons (the “Resignation Date”);

WHEREAS, the Parties have agreed to enter into an amicable arrangement relating
to the resignation of Executive’s employment that among other things, provides
Executive with certain severance payments and benefits in exchange for
Executive’s release of all claims against the Company and related persons and
entities including, without limitation, with respect to any claim for severance
pay or benefits pursuant to the Offer Letter or otherwise;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:

1. Resignation from Officer and Director Positions. Executive hereby resigns
from the positions of President and Chief Executive Officer of the Company as
well as from any other officer or director positions that Executive holds with
the Company or any entities affiliated with the Company, including without
limitation Amarin Pharma, Inc. and any other subsidiary of the Company,
effective on the Resignation Date. Executive hereby agrees to sign any other
documents that the Company may reasonably request in order to effectuate such
resignation(s).

2. Non-Contingent Accrued Obligations. The Company shall pay the Executive’s
salary plus his accrued but unused vacation earned through the Resignation Date.
The Company will also reimburse Executive for any outstanding, reasonable
business expenses that Executive has incurred on the Company’s behalf through
the Resignation Date, provided the Company receives appropriate documentation
pursuant to the Company’s business expense reimbursement policy on or before
November 30, 2010. With respect to any employee benefits, Executive will be
treated as a terminated employee effective on the Resignation Date.

3. Severance Payments. Provided Executive enters into and complies with this
Agreement, the Company shall provide Executive with severance payments in the
form of (i) salary continuation at Executive’s final base salary (annualized
salary rate of $450,000) for twelve months from the Resignation Date, such
payments to commence on the Company’s next regular payroll date following the
Effective Date as defined below; and (ii) continuation of group plan benefits to
the extent authorized by and consistent with 29 U.S.C. § 1161 et seq. (commonly
known as “COBRA”), with the cost of the regular premium for such benefits shared
in the same relative proportion by the Company and Executive as in effect on the
Resignation Date, until the earlier of (a) twelve months from the Resignation
Date, or (b) the date the Executive becomes re-employed or otherwise ineligible
for COBRA. The Parties acknowledge and agree that the severance payments set
forth in this Section 3 are the exclusive payments, benefits and rights to



--------------------------------------------------------------------------------

Executive in connection with the ending of Executive’s employment and that
Executive is not entitled to any other severance payments or equity rights of
any kind pursuant to the Offer Letter or otherwise.

4. General Release. Executive irrevocably and unconditionally releases and
forever discharges the Company, and all of their affiliated and related
entities, and their respective predecessors, successors and assigns, its and
their respective employee benefit plans and the fiduciaries of such plans, and
the current and former officers, directors, stockholders, employees, attorneys,
accountants, and agents of each of the foregoing in their official and personal
capacities (collectively referred to as the “Releasees”) generally from all
claims, demands, debts, damages and liabilities of every name and nature, known
or unknown (“Claims”) that, as of the date when Executive signs this Agreement,
he has, ever had, now claims to have or ever claimed to have had against any or
all of the Releasees. This release includes, without implication of limitation,
the complete waiver and release of all Claims of or arising in connection with
or for: the Offer Letter including Claims for breach of express or implied
contract; fraudulent inducement, wrongful termination of employment whether in
contract or tort; intentional, reckless, or negligent infliction of emotional
distress; breach of any express or implied covenant of employment, including the
covenant of good faith and fair dealing; interference with contractual or
advantageous relations, whether prospective or existing; deceit or
misrepresentation; discrimination or retaliation under state, federal, or
municipal law, including, without implication of limitation, Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Americans with
Disabilities Act, 42 U.S.C. § 12101 et seq., the Age Discrimination in
Employment Act, 29 U.S.C. § 621 et seq., the Connecticut Fair Employment
Practices Act, Conn. Gen. Stat., Title 46a, Ch. 814c, Sec. 46a-51 et seq., all
as amended; all claims arising under any and all other similar federal, state
and local statutes, all as amended; and all common law claims including, but not
limited to, actions in tort, defamation, retaliation and breach of contract, all
claims to any non-vested ownership interest in the Company (contractual or
otherwise), including but not limited to claims to stock or stock options, and
any other claims or damages arising under any other common law theory or any
federal, state or local ordinance not expressly referenced above.

5. Equity. The Parties acknowledge and agree that that the Executive was granted
options to purchase a portion of the Company’s Ordinary Shares (“Stock Options”)
and such Stock Options are governed by the applicable stock option plans and
incentive stock option agreements (collectively “Equity Documents”) which
provide, among other things, that no options vested on or prior to the
Resignation Date and, therefore, lapsed and are of no further effect. Executive
further acknowledges and agrees that Executive has no enhanced equity rights in
connection with the ending of his employment and that, aside from the Stock
Options, he has no further equity interests in the Company.

6. Return of Property. Executive commits to returning to the Company all Company
property, including, without limitation, computer equipment, software, keys and
access cards, credit cards, files and any documents (including computerized data
and any copies made of any computerized data or software) containing information
concerning the Company, its business or its business relationships. After
returning all such property, Executive commits to deleting and finally purging
any duplicates of files or documents that may contain Company or customer

 

2



--------------------------------------------------------------------------------

information from any computer or other device that remains Executive’s property
after the Resignation Date.

7. Nondisparagement; Public Announcement. Executive agrees not to disparage the
Company or any of its officers, directors or employees or any of its products or
services. Executive hereby consents to the form of public announcement
concerning Executive’s resignation from the Company in substantially the form
attached hereto as Appendix A and will not make any written or oral statements
that are inconsistent with this announcement.

8. Advice of Counsel. This Agreement is a legally binding document and
Executive’s signature will commit Executive to its terms. Executive acknowledges
that he has been advised to discuss all aspects of this Agreement with his
attorney, that he has carefully read and fully understands all of the provisions
of this Agreement and that Executive is voluntarily entering into this
Agreement.

9. Effective Date. To accept this Agreement, Executive must return a signed
original of this Agreement so that it is received by Joseph Zakrzewski,
Executive Chairman. This Agreement shall become effective upon execution by the
Parties (the “Effective Date”).

10. Enforceability. Executive acknowledges that, if any portion or provision of
this Agreement shall to any extent be declared illegal or unenforceable by a
court of competent jurisdiction, then the remainder other than those as to which
it is so declared illegal or unenforceable, shall not be affected thereby, and
each portion and provision shall be valid and enforceable to the fullest extent
permitted by law.

Entire Agreement. This Agreement along with the Equity Documents and the
Confidentiality Agreement Executive entered into with the Company as a condition
of being considered for the President and CEO position, and the Deed of
Indemnity dated August 16, 2010 and the Employee Confidentiality and Assignment
Agreement Executive agreed to enter into as part of the Offer Letter, the terms
of which continue to be in full force and effect and are incorporated by
reference into this Agreement, constitute the entire agreement between Executive
and the Company concerning Executive’s relationship with the Company, and
supersedes and replaces any and all prior agreements and understandings between
the Parties concerning the Executive’s relationship with the Company including,
without limitation, the Offer Letter.

11. Waiver. No waiver of any provision of this Agreement shall be effective
unless made in writing and signed by the waiving party. The failure of either
Party to require the performance of any term or obligation of this Agreement, or
the waiver by either Party of any breach of this Agreement, shall not prevent
any subsequent enforcement of such term or obligation or be deemed a waiver of
any subsequent breach.

12. Taxes. The Company shall undertake to make deductions, withholdings and tax
reports with respect to payments and benefits under this Agreement and in
connection with other compensation matters to the extent that it reasonably and
in good faith determines that it is required to make such deductions,
withholdings and tax reports. Payments under this Agreement shall be in amounts
net of any such deductions or withholdings. Nothing in this Agreement shall

 

3



--------------------------------------------------------------------------------

be construed to require the Company to make any payments to compensate Executive
for any adverse tax effect associated with any payments or benefits made to
Executive in connection with Executive’s employment with the Company.

13. Governing Law; Interpretation. This Agreement shall be interpreted and
enforced under the laws of Connecticut without regard to conflict of law
principles. Executive and the Company submit to the exclusive personal
jurisdiction of the federal and state courts located in the State of Connecticut
in connection with any dispute or any claim related to this Agreement. In the
event of any dispute, this Agreement is intended by the parties to be construed
as a whole, to be interpreted in accordance with its fair meaning, and not to be
construed strictly for or against either Party or the “drafter” of all or any
portion of this Agreement.

14. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original,
but all of which together shall constitute one and the same document. Facsimile
and pdf signatures shall be deemed to be of equal force and effect as originals.

[REMAINDER INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties, intending to be legally bound, have executed
this Agreement on the date(s) indicated below.

 

AMARIN CORPORATION PLC         By:  

/s/ Joseph Zakrzewski

     

11/9/2010

  Joseph Zakrzewski     Date   Executive Chairman    

I HAVE READ THIS AGREEMENT THOROUGHLY, UNDERSTAND ITS TERMS AND HAVE SIGNED IT
KNOWINGLY AND VOLUNTARILY. I UNDERSTAND THAT THIS AGREEMENT IS A LEGAL DOCUMENT.

 

/s/ Colin Stewart

   

11/9/2010

Colin Stewart     Date

 

5



--------------------------------------------------------------------------------

APPENDIX A

Amarin Corporation plc announces that its President and Chief Executive Officer,
Colin Stewart, has resigned effective November 10, 2010 to address personal
matters.